Citation Nr: 0429051	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  98-14 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as secondary to Agent Orange exposure.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder.

4.  Entitlement to a disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

5.  Entitlement to a temporary total disability rating for a 
hospitalization from January 6 to January 24, 1997.

6.  Entitlement to a temporary total disability rating for a 
hospitalization from February 19 to March 12, 1997.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1970.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to temporary total 
disability ratings, in accordance with 38 C.F.R. § 4.29, for 
hospitalizations from January 6 to January 24, 1997, and from 
February 19 to March 12, 1997.  The veteran perfected an 
appeal of that decision.

In a July 1999 rating decision the RO determined that new and 
material evidence had not been received to reopen claims of 
entitlement to service connection for eye and skin disorders, 
denied service connection for prostate cancer, and denied 
entitlement to an increased rating for PTSD.  The veteran 
also perfected an appeal of that decision.

In a January 1998 statement the veteran's representative 
raised the issue of entitlement to service connection for a 
foot disorder.  This issue has not been adjudicated by the 
RO, and is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of an issue not yet adjudicated by the RO).

The RO in September 1999 denied the request of the veteran's 
spouse for an apportionment of his VA compensation benefits.  
In December 1999 the spouse submitted what can be reasonably 
construed as a notice of disagreement with that decision.  
She has not, however, been provided a statement of the case 
regarding her entitlement to an apportionment.  This issue, 
and the issues of entitlement to service connection for 
prostate cancer and an increased rating for PTSD are remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The AMC will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  In a January 1998 rating decision the RO denied 
entitlement to service connection for an eye/vision disorder.  
The veteran was notified of that decision and did not appeal.

3.  The evidence received subsequent to the January 1998 
decision is not new, in that it is cumulative and redundant 
of the evidence previously considered by decisionmakers.

4.  In a February 1997 rating decision the RO denied 
entitlement to service connection for a skin disorder.  The 
veteran was notified of that decision and did not appeal.

5.  The evidence received subsequent to the February 1997 
decision is not new, in that it is cumulative and redundant 
of the evidence previously considered by decisionmakers.

6.  The veteran's hospitalization from January 6 to January 
24, 1997, was not in excess of 21 days.

7.  The veteran's hospitalization from February 19 to March 
12, 1997, was not for a disability for which service 
connection has been established.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision in which the RO denied 
entitlement to service connection for an eye/vision disorder 
is final, new and material evidence has not been received, 
and the claim is not reopened.  38 U.S.C.A. § 7105 (West 
1991); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (1997).

2.  The February 1997 rating decision in which the RO denied 
entitlement to service connection for a skin disorder is 
final, new and material evidence has not been received, and 
the claim is not reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 (1996); 
38 C.F.R. § 3.156 (1997).

3.  The criteria for entitlement to a temporary total 
disability rating pursuant to 38 C.F.R. § 4.29 for the 
hospitalization from January 6 to January 24, 1997, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.29 
(2003).

4.  The criteria for entitlement to a temporary total 
disability rating pursuant to 38 C.F.R. § 4.29 for the 
hospitalization from February 19 to March 12, 1997, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.29 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his currently diagnosed skin 
disorder was caused by his exposure to Agent Orange while 
serving in Vietnam.  He also contends that he is entitled to 
temporary total disability ratings for the hospitalizations 
in 1997 because he was treated for his service-connected 
PTSD.  He has not raised any specific contentions regarding 
his claim for service connection for an eye disorder.

Development of the Claims

The statutes and regulations provide that VA has a duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and to 
assist the claimant in developing that evidence.  See 38 
U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. §3.159 
(2003).  A veteran must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108, however, before the duty to 
assist provisions are fully applicable to the claim.  
38 U.S.C.A. § 5103A(f) (West 2002); see also Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

The regulation provides that for requests to reopen submitted 
prior to August 29, 2001 (the date of publication of the 
regulation), VA will notify the veteran of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  VA does not, however, have any duty to assist him 
in developing evidence in support of his request to reopen 
the previously denied claim, if that request was submitted 
prior to August 29, 2001.  If VA determines that new and 
material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist him 
in obtaining any evidence that may be relevant to the claim.  
38 C.F.R. § 3.159(b) and (c) (2003); see also Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342.

Duty to Notify

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a section 
5103(a) notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
The Court also held, however, that providing the section 
5103(a) notice to the claimant after the initial decision 
could satisfy the requirements of the statute if the timing 
of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the statute was enacted; 
therefore, the RO could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini the Court noted that, where the initial unfavorable 
decision was rendered prior to the enactment of the statute, 
the RO did not err in failing to comply with the timing 
requirements of the notice.  The Court did note, however, 
that in such cases the claimant would still be entitled to 
"content-complying notice" and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in May 2001 and February 
2004 by informing him of the evidence required to establish 
entitlement to the benefits he claimed.  The RO also informed 
him of the information and evidence that he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claims.

The veteran was also provided with copies of the appealed 
rating decisions, statements of the case, and supplemental 
statements of the case.  In these documents the RO provided 
him with notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claims and the requirement to submit evidence that 
established entitlement to the benefits he sought.  In these 
documents the RO also informed him of the cumulative evidence 
previously provided to VA or obtained by VA on the veteran's 
behalf, and any evidence he identified that the RO was unable 
to obtain.  The Board finds that in all of these documents 
the RO informed the veteran of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio, 16 Vet. 
App. at 183.

Although the May 2001 and February 2004 notices were sent 
following the October 1997 and July 1999 decisions on appeal, 
the veteran has had more than three years following the 
initial notice to submit additional evidence or identify 
evidence for the RO to obtain.  Following the May 2001 notice 
the RO obtained additional evidence, and based on that 
additional evidence the RO re-adjudicated the substantive 
merits of the veteran's claims in an August 2003 supplemental 
statement of the case.  In re-adjudicating the claims the RO 
considered all the evidence of record and adjudicated the 
claims on a de novo basis.  In resolving his appeal the Board 
will also consider all the evidence now of record and analyze 
that evidence on a de novo basis.  The veteran was given the 
opportunity to present evidence at a hearing, but failed to 
appear for the scheduled hearing.  For these reasons the 
Board finds that he has not been prejudiced by having been 
notified of the evidence needed to substantiate his claims 
following the RO's October 1997 and July 1999 unfavorable 
decisions, and that VA has fulfilled its obligation to inform 
him of the evidence needed to substantiate his claims.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (prejudice is not 
shown if the claimant has been given adequate notice of the 
need to submit evidence or argument on the question being 
considered and an opportunity to submit such evidence and 
argument and to address that question at a hearing); 
VAOPGCPREC 7-04.  

Duty to Assist

As will be shown below, the Board has determined that new and 
material evidence has not been received to reopen the claims 
for service connection for skin and eye/vision disorders.  
Because the requests to reopen were submitted prior to August 
2001, VA has no duty to assist the veteran in developing any 
evidence pertaining to those claims.  See Paralyzed Veterans 
of America, et. al., 345 F.3d at 1342 ("[I]n the absence of 
new and material evidence, VA is not required to provide 
assistance to a claimant attempting to reopen a previously 
disallowed 
claim . . .").

Regarding the remaining claims, the statute and regulation 
provide that VA will make reasonable efforts to help the 
veteran obtain evidence necessary to substantiate the claims, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  The RO has obtained 
the hospital summaries documenting the veteran's 
hospitalizations in 1997.  The veteran and his representative 
have been given the opportunity to submit evidence and 
arguments, and have done so.  The veteran has not alluded to 
the existence of any other evidence that is relevant to his 
claims.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claims and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claims.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. § 3.159(c) (2003).

New and Material Evidence

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1996).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1997).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2003)).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

Skin Disorder

The veteran's service discharge certificate shows that he 
received the Vietnam Service Medal, the Vietnam Campaign 
Medal, and the Combat Action Ribbon.  His exposure to Agent 
Orange is, therefore, presumed.  See 38 C.F.R. § 3.307(a)(6) 
(2003).

His service medical records are silent for any complaints or 
clinical findings pertaining to a chronic skin disorder, with 
the exception of an isolated report of a cyst on the right 
side of the groin.  No abnormalities were found when he was 
examined for separation from service.  He underwent an Agent 
Orange protocol examination in October 1982, which revealed a 
rash on his back with no determination documented regarding 
its diagnosis or etiology.  He initially claimed entitlement 
to compensation benefits for a skin disorder in April 1983, 
which he characterized as a tropical skin disease.  A VA 
medical examination in August 1983 resulted in a diagnosis of 
recurrent dermatitis.  In a September 1983 rating decision 
the RO initially denied service connection for a skin 
disorder because the rash was not shown to be related to any 
incident of service, including exposure to Agent Orange.  
That decision was affirmed by the Board in an August 1984 
decision.  The veteran was notified of the August 1984 Board 
decision, and that decision is final.  38 U.S.C. § 4004(b) 
(1982); 38 C.F.R. § 19.104 (1984).

The veteran again claimed entitlement to compensation 
benefits for a skin disorder in April 1996.  Evidence 
developed in conjunction with that claim included the report 
of a May 1996 VA examination, which resulted in a diagnosis 
of chronic folliculitis.  The report of a July 1996 
examination shows that the skin disorder was diagnosed as 
folliculitis related to Agent Orange.  The RO asked the 
examiner to provide the rationale for the finding that the 
rash was related to Agent Orange exposure.  In an August 1996 
addendum to the examination report, the examiner documented 
diagnoses of folliculitis and acne vulgaris and stated that 
the reference to its relationship to Agent Orange exposure 
was in error.

Based on the evidence shown above, in a February 1997 rating 
decision the RO again denied entitlement to service 
connection for a skin disorder.  The veteran was notified of 
that decision and did not appeal, and the February 1997 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1996).

The evidence received subsequent to the February 1997 
decision includes VA treatment records showing that the 
veteran continued to receive treatment for skin disorders 
diagnosed as acne, dermatitis, folliculitis, a cyst on the 
neck, melanocytic nevi, and seborrheic keratoses.  None of 
the treatment records document any etiology for the various 
skin disorders, or otherwise indicate that the disorders are 
related to any incident of service, including Agent Orange 
exposure.

The medical evidence documenting the treatment of the various 
skin disorders is cumulative and redundant of the evidence of 
record in February 1997, in that the evidence then of record 
showed that the veteran had chronic skin problems.  Evidence 
of treatment many years after service, which does not show 
that the disorder is related to service, is not new evidence.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).  Because the 
evidence is not new, the Board need not consider whether the 
evidence is material to the issue of service connection for a 
skin disorder.  See Vargas Gonzalez v. West, 12 Vet. App. 
321, 327 (1999).  The Board has determined, therefore, that 
new and material evidence has not been received, and the 
claim of entitlement to service connection for a skin 
disorder is not reopened.

Eye/Vision Disorder

The veteran's service medical records are negative for any 
complaints or clinical findings related to an eye disorder, 
and his visual acuity was 20/20 in both eyes when separated 
from service.  Examination of the eyes during the August 1983 
medical examination revealed no abnormalities.  He initially 
claimed entitlement to service connection for an eye disorder 
in January 1997, when he reported that his eyes had gotten 
worse and that he needed new glasses.  An August 1997 VA 
treatment record indicates that he requested an optometry 
examination, but the results of that examination, if it was 
conducted, are not of record.  Based on the evidence shown 
above, in a January 1998 rating decision the RO denied 
entitlement to service connection for a vision disorder.  The 
veteran was notified of the January 1998 decision and did not 
appeal, and that decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1997).

The evidence received subsequent to the January 1998 decision 
includes a duplicate copy of the August 1997 VA treatment 
record.  That evidence is cumulative and redundant of the 
evidence of record in January 1998.  Because the evidence is 
not new, the Board need not consider whether the evidence is 
material to the issue of entitlement to service connection 
for an eye/vision disorder.  Vargas Gonzalez, 12 Vet. App. 
at 327.  The Board has determined, therefore, that new and 
material evidence has not been received, and the claim of 
entitlement to service connection for an eye/vision disorder 
is not reopened.





Temporary Total Ratings

Relevant Laws and Regulations

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  Notwithstanding that 
hospital admission was for a disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment.  If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization, if otherwise 
in order.  38 C.F.R. § 4.29 (2003).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2003).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Analysis

Service connection for PTSD has been in effect since 
September 1994, with a 50 percent rating in effect since 
April 1996.  The veteran was admitted to the hospital on 
January 6, 1997, because he was having thoughts of violence 
towards his estranged wife, whom he accused of adultery.  He 
also admitted to drinking three to four beers a day for many 
years, and smoking crack.  During the hospitalization he 
received medication and psychotherapy, with diagnoses of an 
adjustment disorder with mixed emotions and alcohol and 
cocaine dependence.  He was discharged from the VA medical 
center (MC) on January 24, 1997.  On discharge from the VAMC 
he was to receive outpatient treatment from a private mental 
hygiene clinic, and to attend outpatient substance abuse 
groups and Alcoholics Anonymous.

The symptoms for which the veteran was hospitalized in 
January 1997 are, arguably, manifestations of PTSD.  He was, 
however, hospitalized for only 19 days.  In order to be 
eligible for a temporary total rating pursuant to 38 C.F.R. 
§ 4.29, he must have been hospitalized in excess of 21 days.  
Although the veteran contends that he was discharged from the 
VAMC short of the 21-day period in order to preclude his 
eligibility for a temporary total rating, that assertion is 
not supported by any evidence.  The Board finds, therefore, 
that the criteria for a temporary total disability rating for 
the hospitalization from January 6 to January 24, 1997, are 
not met, and that the preponderance of the evidence is 
against the claim for such a rating.

The veteran was again hospitalized on February 19, 1997, with 
admission to the Substance Abuse Treatment Program.  
According to the hospital summary he had a history of alcohol 
use since the age of 17, and for the previous few years had 
consumed two pints of rum a day.  He also had a history of 
smoking cocaine since 1977, and intravenous heroin abuse from 
1970 to 1975.  While hospitalized his treatment consisted of 
medication, therapy groups regarding the need to maintain 
sobriety, Alcoholics Anonymous and Narcotics Anonymous 
meetings, relapse prevention groups, AIDS awareness lectures, 
and 12-step meetings.  He was discharged on March 12, 1997, 
with diagnoses of alcohol and cocaine dependence and PTSD.

The Board notes that an undated report indicates that the 
veteran was hospitalized from February 19 to March 12 with a 
diagnosis only of PTSD.  That report does not, however, 
document the treatment that he received during the 
hospitalization.  The hospital summary, which is described 
above, clearly shows that the treatment he received was for 
substance abuse, not PTSD.  Service connection for substance 
abuse has not been granted, nor does the medical evidence 
establish that the substance abuse was caused by PTSD.  
Although multiple VA psychiatric examiners have indicated 
that the veteran used alcohol and drugs to "self medicate" 
his PTSD symptoms, those opinions were not based on review of 
the evidence in the claims file.  That evidence shows that 
the veteran's substance abuse preceded his military service.  
The Board finds, therefore, that the hospitalization from 
February 19 to March 12, 1997, was not for a service-
connected disability, and that the criteria for a temporary 
total rating are not met.  For that reason the preponderance 
of the evidence is against the claim of entitlement to a 
temporary total rating for the hospitalization from February 
19 to March 12, 1997.


ORDER

The appeal to reopen the claim of entitlement to service 
connection for a skin disorder is denied.

The appeal to reopen the claim of entitlement to service 
connection for an eye/vision disorder is denied.

The claim of entitlement to a temporary total disability 
rating for the hospitalization from January 6 to January 24, 
1997, is denied.

The claim of entitlement to a temporary total disability 
rating for the hospitalization from February 19 to March 12, 
1997, is denied.


REMAND

The veteran contends that he is entitled to a rating in 
excess of 50 percent for PTSD, including a total rating based 
on individual unemployability.  The available evidence 
indicates that he was admitted to the inpatient PTSD 
treatment program at the Lyons VAMC in January 2002, but the 
records of that hospitalization are not in file.  In 
addition, he has been awarded disability benefits from the 
Social Security Administration (SSA), presumably due to his 
mental impairment.  A copy of the SSA decision, as well as 
the medical evidence relied upon in reaching that decision, 
may be relevant to the issue on appeal, and should be 
considered by the Board in determining the merits of the 
appeal.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board notes that the veteran has not undergone a 
psychiatric examination since February 2000, and that the 
examiner did not then provide an opinion on whether the PTSD 
prevented the veteran from securing or maintaining 
substantially gainful employment.  Since February 2000 the 
VAMC scheduled him for two additional psychiatric 
examinations, but he failed to appear for those examinations.  
Because the veteran did not have a regular residence, it is 
not clear whether he received notice to report for the 
examinations.  In any event, an examination is required in 
order to determine the current severity of his service-
connected psychiatric disorder, including the affect of the 
disorder on his ability to secure and follow substantially 
gainful employment.  An additional attempt should be made, 
therefore, to provide him a psychiatric examination.

The veteran has also claimed entitlement to service 
connection for prostate cancer due to his presumed exposure 
to Agent Orange while serving in Vietnam.  His VA treatment 
records indicate that he has had elevated prostate specific 
antigen (PSA) readings for several years, and a VA examiner 
in February 2002 found that prostate cancer could not be 
ruled out without a biopsy, which had been scheduled.  The 
veteran apparently failed to follow through with the 
scheduled biopsy, and another was scheduled in June 2003.  
The results of the biopsy, if performed, are not of record.  
The Board finds, therefore, that remand of this issue is also 
required.

As previously stated, the veteran's spouse has submitted a 
notice of disagreement with the denial of an apportionment of 
the veteran's compensation benefits.  This issue is being 
remanded for the RO to provide her a statement of the case 
and to give her the opportunity to submit a substantive 
appeal, in accordance with the procedures applicable to 
simultaneously contested claims.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, these issues are remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
or prostate disorder since January 2002.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  Specifically, the 
RO should obtain the veteran's treatment 
records from the East Orange and Lyons 
VAMCs.  If the RO is not able to obtain 
the identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  If the above-requested development is 
not sufficient to determine whether the 
veteran does or does not have prostate 
cancer, the RO should provide him an 
additional VA medical examination.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.  
The examiner should conduct an 
examination and, based on the results of 
the examination and review of the medical 
records, provide an opinion on whether 
the veteran has prostate cancer.

5.  The RO should contact the veteran and 
determine whether he will cooperate in 
undergoing an additional VA psychiatric 
examination.  If so, he should be 
afforded a VA psychiatric examination for 
the purpose of evaluating the etiology 
and severity of his psychiatric 
symptomatology.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies, 
including psychological studies, that are 
deemed necessary for an accurate 
assessment.  

The examiner should provide a complete 
description of the history of the 
psychiatric disorder and the current 
symptomatology, and provide a 
comprehensive diagnosis of any 
psychiatric pathology.  The examiner 
should also provide a complete 
description of the effect of the 
psychiatric symptomatology on the 
veteran's social and occupational 
functioning, including a global 
assessment of functioning (GAF) score in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders.  
The examiner should also provide an 
opinion on the extent to which the 
veteran's psychiatric symptomatology 
affects his ability to adapt and function 
in a work environment, in terms of how 
any occupational and social impairment 
found impacts his work efficiency, 
ability to perform occupational tasks, 
and ability to establish or maintain 
effective work and social relationships.  

The examiner should also provide an 
opinion on whether any limitations in 
social and occupational functioning are 
due to the service-connected PTSD, or to 
a non-service connected psychiatric 
disorder, including substance abuse, and 
quantify the extent of his disability 
that is attributed to the PTSD as opposed 
to the non-service connected disorder.  
If it would aid the examiner in 
distinguishing the symptoms of the non-
service connected disorder, he/she can 
provide a GAF score based on the PTSD 
symptomatology alone.  If the functional 
limitations imposed by the non-service 
connected psychiatric disorder cannot be 
distinguished, the examiner should so 
state.

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

7.  After undertaking any development 
deemed appropriate on the issue of the 
entitlement of the veteran's spouse to an 
apportionment of his compensation 
benefits, the RO should re-adjudicate 
that issue.  If entitlement remains 
denied, the appellant should be provided 
a statement of the case and be given the 
opportunity to submit a substantive 
appeal.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



